      Case 2:17-cv-00819-ILRL-JCW Document 178 Filed 07/17/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

REDHAWK HOLDINGS CORP.                                       CIVIL ACTION
AND BEECHWOOD PROPERTIES LLC

VERSUS                                                       NO. 17-819

DANIEL J. SCHRIEBER AND                                      SECTION "B"(2)
SCHREIBER LIVING TRUST DTD 2/08/95

                             ORDER AND REASONS

       Defendant, the Schrieber interests, filed a motion for entry

of money judgment. Rec. Doc. 167. Plaintiff, referred here as

Redhawk, timely filed a response in opposition. Rec. Doc. 174.

Defendant then sought and was granted leave to file a reply. Rec.

Doc. 177.

       As Redhawk acknowledges, the previously issued Order and

Reasons “resolved all claims and issues raised by Schreiber’s

Motion    [to   Enforce   Settlement].”     Opp.,   Rec.   Doc.    174,    p.   3.

Schreiber is not asking for any additional or different relief

than what was previously requested in the Motion to Enforce the

Settlement Agreement, which this Court granted.                See Rec. Docs.

151    and   162.      Redhawk’s    opposition      contests      the     court’s

jurisdiction to enter a monetary judgment after the filing of its

notice of appeal and the liability finding against it.                       That

opposition did not question the quantum of damages, only an issue

of    entitlement   was   raised.     The    computation    of    damages       and

methodology for same were clearly laid out in the prior motion to


                                      1
   Case 2:17-cv-00819-ILRL-JCW Document 178 Filed 07/17/20 Page 2 of 2



enforce settlement, which was unconditionally granted.         Statutory

law and circuit precedent support this Court’s jurisdiction to

enter form judgment at this time.

     ACCORDINGLY, IT IS ORDERED the motion for entry of a money

judgment pursuant to Federal Rules of Civil Procedure 58 (a) and

(d) is GRANTED. See also, Am. Totalisator Co., Inc. v. Fair Grounds

Corp., 3 F.3d 810, 812-13 (5th Cir. 1993); Schiro v. Office Depot,

Inc., 634 Fed. Appx. 965 (5th Cir. 2015); and Celtic Marine Corp.

v. James C. Justice Companies, Inc., 2013 WL 5295711 (E.D. La.

Sept. 18, 2013).    A form judgment will be separately entered in

accordance with the order and reasons filed on March 3, 2020.

     New Orleans, Louisiana this 16th day of July, 2020



                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                   2
